Citation Nr: 0427861	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  03-32 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased (compensable) rating for a 
service-connected scar, healed, residuals of shrapnel wound, 
left shoulder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954.

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho, which denied an increased evaluation for the veteran's 
service-connected left shoulder scar.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2003); see also Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  The veteran is service connected for a 
healed scar, residuals of a shell fragment wound to the left 
shoulder.  On VA examination in April 2003, the examiner 
indicated that the scars were not symptomatic.  It was also 
noted that the veteran suffered from left upper extremity 
paresthesias related to degenerative changes of the cervical 
spine, rather than the service-connected shrapnel wound.  X-
rays of the left shoulder revealed chronic calcific 
tendonitis and moderate acromioclavicular (AC) joint 
degenerative changes.  

The veteran maintains that he has pain and reduced range of 
motion of the left shoulder as a result of the service-
connected shell fragment wound.  Essentially, he argues that 
his service-connected shell fragment wound residuals include 
involvement of the left shoulder joint, i.e., calcific 
tendonitis and AC joint degenerative changes.  See Bierman v. 
Brown, 6 Vet. App. 125 (1994).  Therefore, on remand the 
veteran should be afforded a VA examination to identify and 
assess the severity of all residuals of his service-connected 
disability.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  The RO should take this opportunity to 
obtain any updated treatment records.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Request that the veteran provide a list 
of those (VA and private medical providers) 
who have him for his service-connected 
residuals of a shell fragment wound to the 
left shoulder since 2003.  Obtain all records 
of any treatment reported by the veteran that 
are not already in the claims file.

2.  After the foregoing development has been 
accomplished to the extent possible, schedule 
the veteran for an appropriate VA examination 
of his left upper extremity.  Any indicated 
tests, including X-rays, should be 
accomplished.  The claims file must be made 
available to the examiner; the examiner 
should indicate in the examination report if 
the claims file was reviewed.  

The examiner should identify all residuals 
attributable to the veteran's service-
connected shrapnel wound to the left 
shoulder, to include any scars, muscle, and 
orthopedic residuals.

The examiner should describe in detail the 
veteran's scars.
The examiner should also specifically discuss 
the severity of any muscle impairment, and 
identify which, if any, muscle groups are 
involved.  Further, the examiner should state 
whether the chronic calcific tendonitis and 
AC joint degenerative changes identified on 
x-ray in April 2003 (or any other 
orthopedic/joint pathology identified upon 
examination) are associated with or are 
residuals of the service-connected shrapnel 
wound of the left shoulder.  If so, the 
examiner should discuss the severity of these 
conditions.

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

3.  Review the claims folder and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Stegall v. West, 11 Vet. App. 268 (1998). 

4.  Finally, readjudicate the veteran's 
claim, with application of all appropriate 
laws and regulations, and consideration of 
any additional information obtained as a 
result of this remand.  If the decision with 
respect to the claim remains adverse to the 
veteran, he and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 


